(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   SAFFORD UNIFIED SCHOOL DISTRICT #1 ET AL. v. 

                   REDDING


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

       No. 08–479.      Argued April 21, 2009—Decided June 25, 2009
After escorting 13-year-old Savana Redding from her middle school
  classroom to his office, Assistant Principal Wilson showed her a day
  planner containing knives and other contraband. She admitted own
  ing the planner, but said that she had lent it to her friend Marissa
  and that the contraband was not hers. He then produced four pre
  scription-strength, and one over-the-counter, pain relief pills, all of
  which are banned under school rules without advance permission.
  She denied knowledge of them, but Wilson said that he had a report
  that she was giving pills to fellow students. She denied it and agreed
  to let him search her belongings. He and Helen Romero, an adminis
  trative assistant, searched Savana’s backpack, finding nothing. Wil
  son then had Romero take Savana to the school nurse’s office to
  search her clothes for pills. After Romero and the nurse, Peggy
  Schwallier, had Savana remove her outer clothing, they told her to
  pull her bra out and shake it, and to pull out the elastic on her un
  derpants, thus exposing her breasts and pelvic area to some degree.
  No pills were found. Savana’s mother filed suit against petitioner
  school district (Safford), Wilson, Romero, and Schwallier, alleging
  that the strip search violated Savana’s Fourth Amendment rights.
  Claiming qualified immunity, the individuals (hereinafter petition
  ers) moved for summary judgment. The District Court granted the
  motion, finding that there was no Fourth Amendment violation, and
  the en banc Ninth Circuit reversed. Following the protocol for evalu
  ating qualified immunity claims, see Saucier v. Katz, 533 U.S. 194,
  200, the court held that the strip search was unjustified under the
  Fourth Amendment test for searches of children by school officials set
  out in New Jersey v. T. L. O., 469 U.S. 325. It then applied the test
2         SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                                Syllabus

    for qualified immunity. Finding that Savana’s right was clearly es
    tablished at the time of the search, it reversed the summary judg
    ment as to Wilson, but affirmed as to Schwallier and Romero because
    they were not independent decisionmakers.
Held:
    1. The search of Savana’s underwear violated the Fourth Amend
 ment. Pp. 3–11.
       (a) For school searches, “the public interest is best served by a
 Fourth Amendment standard of reasonableness that stops short of
 probable cause.” T. L. O., 469 U. S., at 341. Under the resulting rea
 sonable suspicion standard, a school search “will be permissible . . .
 when the measures adopted are reasonably related to the objectives
 of the search and not excessively intrusive in light of the age and sex
 of the student and the nature of the infraction.” Id., at 342. The re
 quired knowledge component of reasonable suspicion for a school ad
 ministrator’s evidence search is that it raise a moderate chance of
 finding evidence of wrongdoing. Pp. 3–5.
       (b) Wilson had sufficient suspicion to justify searching Savana’s
 backpack and outer clothing. A week earlier, a student, Jordan, had
 told the principal and Wilson that students were bringing drugs and
 weapons to school and that he had gotten sick from some pills. On
 the day of the search, Jordan gave Wilson a pill that he said came
 from Marissa. Learning that the pill was prescription strength, Wil
 son called Marissa out of class and was handed the day planner.
 Once in his office, Wilson, with Romero present, had Marissa turn
 out her pockets and open her wallet, producing, inter alia, an over
 the-counter pill that Marissa claimed was Savana’s. She also denied
 knowing about the day planner’s contents. Wilson did not ask her
 when she received the pills from Savana or where Savana might be
 hiding them. After a search of Marissa’s underwear by Romero and
 Schwallier revealed no additional pills, Wilson called Savana into his
 office. He showed her the day planner and confirmed her relation
 ship with Marissa. He knew that the girls had been identified as
 part of an unusually rowdy group at a school dance, during which al
 cohol and cigarettes were found in the girls’ bathroom. He had other
 reasons to connect them with this contraband, for Jordan had told
 the principal that before the dance, he had attended a party at Sa
 vana’s house where alcohol was served. Thus, Marissa’s statement
 that the pills came from Savana was sufficiently plausible to warrant
 suspicion that Savana was involved in pill distribution. A student
 who is reasonably suspected of giving out contraband pills is rea
 sonably suspected of carrying them on her person and in her back
 pack. Looking into Savana’s bag, in her presence and in the relative
 privacy of Wilson’s office, was not excessively intrusive, any more
                   Cite as: 557 U. S. ____ (2009)                     3

                              Syllabus

than Romero’s subsequent search of her outer clothing. Pp. 5–8.
      (c) Because the suspected facts pointing to Savana did not indi
cate that the drugs presented a danger to students or were concealed
in her underwear, Wilson did not have sufficient suspicion to warrant
extending the search to the point of making Savana pull out her un
derwear. Romero and Schwallier said that they did not see anything
when Savana pulled out her underwear, but a strip search and its
Fourth Amendment consequences are not defined by who was looking
and how much was seen. Savana’s actions in their presence neces
sarily exposed her breasts and pelvic area to some degree, and both
subjective and reasonable societal expectations of personal privacy
support the treatment of such a search as categorically distinct, re
quiring distinct elements of justification on the part of school authori
ties for going beyond a search of outer clothing and belongings. Sa
vana’s subjective expectation of privacy is inherent in her account of
it as embarrassing, frightening, and humiliating. The reasonable
ness of her expectation is indicated by the common reaction of other
young people similarly searched, whose adolescent vulnerability in
tensifies the exposure’s patent intrusiveness. Its indignity does not
outlaw the search, but it does implicate the rule that “the search [be]
‘reasonably related in scope to the circumstances which justified the
interference in the first place.’ ” T. L. O., supra, at 341. Here, the
content of the suspicion failed to match the degree of intrusion. Be
cause Wilson knew that the pills were common pain relievers, he
must have known of their nature and limited threat and had no rea
son to suspect that large amounts were being passed around or that
individual students had great quantities. Nor could he have sus
pected that Savana was hiding common painkillers in her underwear.
When suspected facts must support the categorically extreme intru
siveness of a search down to an adolescent’s body, petitioners’ general
belief that students hide contraband in their clothing falls short; a
reasonable search that extensive calls for suspicion that it will suc
ceed. Nondangerous school contraband does not conjure up the spec
ter of stashes in intimate places, and there is no evidence of such be
havior at the school; neither Jordan nor Marissa suggested that
Savana was doing that, and the search of Marissa yielded nothing.
Wilson also never determined when Marissa had received the pills
from Savana; had it been a few days before, that would weigh heavily
against any reasonable conclusion that Savana presently had the
pills on her person, much less in her underwear. Pp. 8–11.
   2. Although the strip search violated Savana’s Fourth Amendment
rights, petitioners Wilson, Romero, and Schwallier are protected from
liability by qualified immunity because “clearly established law [did]
not show that the search violated the Fourth Amendment,” Pearson
4         SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                                 Syllabus

    v. Callahan, 555 U.S. ___, ___. The intrusiveness of the strip search
    here cannot, under T. L. O., be seen as justifiably related to the cir
    cumstances, but lower court cases viewing school strip searches dif
    ferently are numerous enough, with well-reasoned majority and dis
    senting opinions, to counsel doubt about the clarity with which the
    right was previously stated. Pp. 11–13.
       3. The issue of petitioner Safford’s liability under Monell v. New
    York City Dept. of Social Servs., 436 U.S. 658, 694, should be ad
    dressed on remand. P. 13.
531 F.3d 1071, affirmed in part, reversed in part, and remanded.

   SOUTER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, BREYER, and ALITO, JJ., joined, and in
which STEVENS and GINSBURG, JJ., joined as to Parts I–III. STEVENS, J.,
filed an opinion concurring in part and dissenting in part, in which
GINSBURG, J., joined. GINSBURG, J., filed an opinion concurring in part
and dissenting in part. THOMAS, J., filed an opinion concurring in the
judgment in part and dissenting in part.
                       Cite as: 557 U. S. ____ (2009)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 08–479
                                  _________________


  SAFFORD UNIFIED SCHOOL DISTRICT #1, ET AL., 

        PETITIONERS v. APRIL REDDING

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                [June 25, 2009] 


  JUSTICE SOUTER delivered the opinion of the Court.
  The issue here is whether a 13-year-old student’s Fourth
Amendment right was violated when she was subjected to
a search of her bra and underpants by school officials
acting on reasonable suspicion that she had brought for
bidden prescription and over-the-counter drugs to school.
Because there were no reasons to suspect the drugs pre
sented a danger or were concealed in her underwear, we
hold that the search did violate the Constitution, but
because there is reason to question the clarity with which
the right was established, the official who ordered the
unconstitutional search is entitled to qualified immunity
from liability.
                             I
  The events immediately prior to the search in question
began in 13-year-old Savana Redding’s math class at
Safford Middle School one October day in 2003. The assis
tant principal of the school, Kerry Wilson, came into the
room and asked Savana to go to his office. There, he
showed her a day planner, unzipped and open flat on his
desk, in which there were several knives, lighters, a per
2      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                     Opinion of the Court

manent marker, and a cigarette. Wilson asked Savana
whether the planner was hers; she said it was, but that a
few days before she had lent it to her friend, Marissa
Glines. Savana stated that none of the items in the plan
ner belonged to her.
  Wilson then showed Savana four white prescription
strength ibuprofen 400-mg pills, and one over-the-counter
blue naproxen 200-mg pill, all used for pain and inflam
mation but banned under school rules without advance
permission. He asked Savana if she knew anything about
the pills. Savana answered that she did not. Wilson then
told Savana that he had received a report that she was
giving these pills to fellow students; Savana denied it and
agreed to let Wilson search her belongings. Helen Ro
mero, an administrative assistant, came into the office,
and together with Wilson they searched Savana’s back
pack, finding nothing.
  At that point, Wilson instructed Romero to take Savana
to the school nurse’s office to search her clothes for pills.
Romero and the nurse, Peggy Schwallier, asked Savana to
remove her jacket, socks, and shoes, leaving her in stretch
pants and a T-shirt (both without pockets), which she was
then asked to remove. Finally, Savana was told to pull
her bra out and to the side and shake it, and to pull out
the elastic on her underpants, thus exposing her breasts
and pelvic area to some degree. No pills were found.
  Savana’s mother filed suit against Safford Unified
School District #1, Wilson, Romero, and Schwallier for
conducting a strip search in violation of Savana’s Fourth
Amendment rights. The individuals (hereinafter petition
ers) moved for summary judgment, raising a defense of
qualified immunity. The District Court for the District of
Arizona granted the motion on the ground that there was
no Fourth Amendment violation, and a panel of the Ninth
Circuit affirmed. 504 F.3d 828 (2007).
  A closely divided Circuit sitting en banc, however, re
                 Cite as: 557 U. S. ____ (2009)            3

                     Opinion of the Court

versed. Following the two-step protocol for evaluating
claims of qualified immunity, see Saucier v. Katz, 533
U.S. 194, 200 (2001), the Ninth Circuit held that the strip
search was unjustified under the Fourth Amendment test
for searches of children by school officials set out in New
Jersey v. T. L. O., 469 U.S. 325 (1985). 531 F.3d 1071,
1081–1087 (2008). The Circuit then applied the test for
qualified immunity, and found that Savana’s right was
clearly established at the time of the search: “ ‘[t]hese
notions of personal privacy are “clearly established” in
that they inhere in all of us, particularly middle school
teenagers, and are inherent in the privacy component of
the Fourth Amendment’s proscription against unreason
able searches.’ ” Id., at 1088–1089 (quoting Brannum v.
Overton Cty. School Bd., 516 F.3d 489, 499 (CA6 2008)).
The upshot was reversal of summary judgment as to
Wilson, while affirming the judgments in favor of Schwal
lier, the school nurse, and Romero, the administrative
assistant, since they had not acted as independent deci
sionmakers. 531 F. 3d, at 1089.
   We granted certiorari, 555 U.S. ___ (2009), and now
affirm in part, reverse in part, and remand.
                             II
  The Fourth Amendment “right of the people to be secure
in their persons . . . against unreasonable searches and
seizures” generally requires a law enforcement officer to
have probable cause for conducting a search. “Probable
cause exists where ‘the facts and circumstances within [an
officer’s] knowledge and of which [he] had reasonably
trustworthy information [are] sufficient in themselves to
warrant a man of reasonable caution in the belief that’ an
offense has been or is being committed,” Brinegar v.
United States, 338 U.S. 160, 175–176 (1949) (quoting
Carroll v. United States, 267 U.S. 132, 162 (1925)), and
that evidence bearing on that offense will be found in the
4      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                      Opinion of the Court

place to be searched.
  In T. L. O., we recognized that the school setting “re
quires some modification of the level of suspicion of illicit
activity needed to justify a search,” 469 U. S., at 340, and
held that for searches by school officials “a careful balanc
ing of governmental and private interests suggests that
the public interest is best served by a Fourth Amendment
standard of reasonableness that stops short of probable
cause,” id., at 341. We have thus applied a standard of
reasonable suspicion to determine the legality of a school
administrator’s search of a student, id., at 342, 345, and
have held that a school search “will be permissible in its
scope when the measures adopted are reasonably related
to the objectives of the search and not excessively intru
sive in light of the age and sex of the student and the
nature of the infraction,” id., at 342.
  A number of our cases on probable cause have an im
plicit bearing on the reliable knowledge element of rea
sonable suspicion, as we have attempted to flesh out the
knowledge component by looking to the degree to which
known facts imply prohibited conduct, see, e.g., Adams v.
Williams, 407 U.S. 143, 148 (1972); id., at 160, n. 9 (Mar
shall, J., dissenting), the specificity of the information
received, see, e.g., Spinelli v. United States, 393 U.S. 410,
416–417 (1969), and the reliability of its source, see, e.g.,
Aguilar v. Texas, 378 U.S. 108, 114 (1964). At the end of
the day, however, we have realized that these factors
cannot rigidly control, Illinois v. Gates, 462 U.S. 213, 230
(1983), and we have come back to saying that the stan
dards are “fluid concepts that take their substantive con
tent from the particular contexts” in which they are being
assessed. Ornelas v. United States, 517 U.S. 690, 696
(1996).
  Perhaps the best that can be said generally about the
required knowledge component of probable cause for a law
enforcement officer’s evidence search is that it raise a “fair
                     Cite as: 557 U. S. ____ (2009)                    5

                          Opinion of the Court

probability,” Gates, 462 U. S., at 238, or a “substantial
chance,” id., at 244, n. 13, of discovering evidence of crimi
nal activity. The lesser standard for school searches could
as readily be described as a moderate chance of finding
evidence of wrongdoing.
                             III 

                              A

  In this case, the school’s policies strictly prohibit the
nonmedical use, possession, or sale of any drug on school
grounds, including “ ‘[a]ny prescription or over-the-counter
drug, except those for which permission to use in school
has been granted pursuant to Board policy.’ ” App. to Pet.
for Cert. 128a.1 A week before Savana was searched,
another student, Jordan Romero (no relation of the
school’s administrative assistant), told the principal and
Assistant Principal Wilson that “certain students were
bringing drugs and weapons on campus,” and that he had
been sick after taking some pills that “he got from a
classmate.” App. 8a. On the morning of October 8, the
same boy handed Wilson a white pill that he said Marissa
Glines had given him. He told Wilson that students were
——————
   1 When the object of a school search is the enforcement of a school

rule, a valid search assumes, of course, the rule’s legitimacy. But the
legitimacy of the rule usually goes without saying as it does here. The
Court said plainly in New Jersey v. T. L. O., 469 U.S. 325, 342, n. 9
(1985), that standards of conduct for schools are for school administra
tors to determine without second-guessing by courts lacking the experi
ence to appreciate what may be needed. Except in patently arbitrary
instances, Fourth Amendment analysis takes the rule as a given, as it
obviously should do in this case. There is no need here either to explain
the imperative of keeping drugs out of schools, or to explain the reasons
for the school’s rule banning all drugs, no matter how benign, without
advance permission. Teachers are not pharmacologists trained to
identify pills and powders, and an effective drug ban has to be enforce
able fast. The plenary ban makes sense, and there is no basis to claim
that the search was unreasonable owing to some defect or shortcoming
of the rule it was aimed at enforcing.
6       SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                         Opinion of the Court

planning to take the pills at lunch.
  Wilson learned from Peggy Schwallier, the school nurse,
that the pill was Ibuprofen 400 mg, available only by
prescription. Wilson then called Marissa out of class.
Outside the classroom, Marissa’s teacher handed Wilson
the day planner, found within Marissa’s reach, containing
various contraband items. Wilson escorted Marissa back
to his office.
  In the presence of Helen Romero, Wilson requested
Marissa to turn out her pockets and open her wallet.
Marissa produced a blue pill, several white ones, and a
razor blade. Wilson asked where the blue pill came from,
and Marissa answered, “ ‘I guess it slipped in when she
gave me the IBU 400s.’ ” Id., at 13a. When Wilson asked
whom she meant, Marissa replied, “ ‘Savana Redding.’ ”
Ibid. Wilson then enquired about the day planner and its
contents; Marissa denied knowing anything about them.
Wilson did not ask Marissa any followup questions to
determine whether there was any likelihood that Savana
presently had pills: neither asking when Marissa received
the pills from Savana nor where Savana might be hiding
them.
  Schwallier did not immediately recognize the blue pill,
but information provided through a poison control hotline2
indicated that the pill was a 200-mg dose of an anti
inflammatory drug, generically called naproxen, available
over the counter. At Wilson’s direction, Marissa was then
subjected to a search of her bra and underpants by Ro
mero and Schwallier, as Savana was later on. The search
revealed no additional pills.
——————
   2 Poison control centers across the country maintain 24-hour help

hotlines to provide “immediate access to poison exposure management
instructions and information on potential poisons.” American Associa
tion of Poison Control Centers, online at http://www.aapcc.org/dnn/
About/tabid/74/Default.aspx (all Internet materials as visited June 19,
2009, and available in Clerk of Court’s case file).
                     Cite as: 557 U. S. ____ (2009)                     7

                          Opinion of the Court

   It was at this juncture that Wilson called Savana into
his office and showed her the day planner. Their conver
sation established that Savana and Marissa were on
friendly terms: while she denied knowledge of the contra
band, Savana admitted that the day planner was hers and
that she had lent it to Marissa. Wilson had other reports
of their friendship from staff members, who had identified
Savana and Marissa as part of an unusually rowdy group
at the school’s opening dance in August, during which
alcohol and cigarettes were found in the girls’ bathroom.
Wilson had reason to connect the girls with this contra
band, for Wilson knew that Jordan Romero had told the
principal that before the dance, he had been at a party at
Savana’s house where alcohol was served. Marissa’s
statement that the pills came from Savana was thus suffi
ciently plausible to warrant suspicion that Savana was
involved in pill distribution.
   This suspicion of Wilson’s was enough to justify a search
of Savana’s backpack and outer clothing.3 If a student is
reasonably suspected of giving out contraband pills, she is
reasonably suspected of carrying them on her person and
in the carryall that has become an item of student uniform
in most places today. If Wilson’s reasonable suspicion of
pill distribution were not understood to support searches
of outer clothes and backpack, it would not justify any
search worth making. And the look into Savana’s bag, in
her presence and in the relative privacy of Wilson’s office,
was not excessively intrusive, any more than Romero’s
subsequent search of her outer clothing.
——————
  3 There is no question here that justification for the school officials’

search was required in accordance with the T. L. O. standard of reason
able suspicion, for it is common ground that Savana had a reasonable
expectation of privacy covering the personal things she chose to carry in
her backpack, cf. 469 U. S., at 339, and that Wilson’s decision to look
through it was a “search” within the meaning of the Fourth Amend
ment.
8      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING


                     Opinion of the Court 


                              B

   Here it is that the parties part company, with Savana’s
claim that extending the search at Wilson’s behest to the
point of making her pull out her underwear was constitu
tionally unreasonable. The exact label for this final step
in the intrusion is not important, though strip search is a
fair way to speak of it. Romero and Schwallier directed
Savana to remove her clothes down to her underwear, and
then “pull out” her bra and the elastic band on her under
pants. Id., at 23a. Although Romero and Schwallier
stated that they did not see anything when Savana fol
lowed their instructions, App. to Pet. for Cert. 135a, we
would not define strip search and its Fourth Amendment
consequences in a way that would guarantee litigation
about who was looking and how much was seen. The very
fact of Savana’s pulling her underwear away from her
body in the presence of the two officials who were able to
see her necessarily exposed her breasts and pelvic area to
some degree, and both subjective and reasonable societal
expectations of personal privacy support the treatment of
such a search as categorically distinct, requiring distinct
elements of justification on the part of school authorities
for going beyond a search of outer clothing and belongings.
   Savana’s subjective expectation of privacy against such
a search is inherent in her account of it as embarrassing,
frightening, and humiliating. The reasonableness of her
expectation (required by the Fourth Amendment stan
dard) is indicated by the consistent experiences of other
young people similarly searched, whose adolescent vulner
ability intensifies the patent intrusiveness of the exposure.
See Brief for National Association of Social Workers et al.
as Amici Curiae 6–14; Hyman & Perone, The Other Side of
School Violence: Educator Policies and Practices that may
Contribute to Student Misbehavior, 36 J. School Psychol
ogy 7, 13 (1998) (strip search can “result in serious emo
tional damage”). The common reaction of these adoles
                     Cite as: 557 U. S. ____ (2009)                   9

                         Opinion of the Court

cents simply registers the obviously different meaning of a
search exposing the body from the experience of naked
ness or near undress in other school circumstances.
Changing for gym is getting ready for play; exposing for a
search is responding to an accusation reserved for sus
pected wrongdoers and fairly understood as so degrading
that a number of communities have decided that strip
searches in schools are never reasonable and have
banned them no matter what the facts may
be, see, e.g., New York City Dept. of Education, Reg. No.
A–432, p. 2 (2005), online at http://docs.nycenet.edu/
docushare/dsweb/Get/Document-21/A-432.pdf (“Under no
circumstances shall a strip-search of a student be
conducted”).
   The indignity of the search does not, of course, outlaw it,
but it does implicate the rule of reasonableness as stated
in T. L. O., that “the search as actually conducted [be]
reasonably related in scope to the circumstances which
justified the interference in the first place.” 469 U. S., at
341 (internal quotation marks omitted). The scope will be
permissible, that is, when it is “not excessively intrusive in
light of the age and sex of the student and the nature of
the infraction.” Id., at 342.
   Here, the content of the suspicion failed to match the
degree of intrusion. Wilson knew beforehand that the pills
were prescription-strength ibuprofen and over-the-counter
naproxen, common pain relievers equivalent to two Advil,
or one Aleve.4 He must have been aware of the nature and
limited threat of the specific drugs he was searching for,
and while just about anything can be taken in quantities
that will do real harm, Wilson had no reason to suspect

——————
  4 AnAdvil tablet, caplet, or gel caplet, contains 200 mg of ibuprofen.
See Physicians’ Desk Reference for Nonprescription Drugs, Dietary
Supplements, and Herbs 674 (28th ed. 2006). An Aleve caplet contains
200 mg naproxen and 20 mg sodium. See id., at 675.
10     SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                     Opinion of the Court

that large amounts of the drugs were being passed around,
or that individual students were receiving great numbers
of pills.
   Nor could Wilson have suspected that Savana was
hiding common painkillers in her underwear. Petitioners
suggest, as a truth universally acknowledged, that “stu
dents . . . hid[e] contraband in or under their clothing,”
Reply Brief for Petitioners 8, and cite a smattering of
cases of students with contraband in their underwear, id.,
at 8–9. But when the categorically extreme intrusiveness
of a search down to the body of an adolescent requires
some justification in suspected facts, general background
possibilities fall short; a reasonable search that extensive
calls for suspicion that it will pay off. But nondangerous
school contraband does not raise the specter of stashes in
intimate places, and there is no evidence in the record of
any general practice among Safford Middle School stu
dents of hiding that sort of thing in underwear; neither
Jordan nor Marissa suggested to Wilson that Savana was
doing that, and the preceding search of Marissa that
Wilson ordered yielded nothing. Wilson never even de
termined when Marissa had received the pills from Sa
vana; if it had been a few days before, that would weigh
heavily against any reasonable conclusion that Savana
presently had the pills on her person, much less in her
underwear.
   In sum, what was missing from the suspected facts that
pointed to Savana was any indication of danger to the
students from the power of the drugs or their quantity,
and any reason to suppose that Savana was carrying pills
in her underwear. We think that the combination of these
deficiencies was fatal to finding the search reasonable.
   In so holding, we mean to cast no ill reflection on the
assistant principal, for the record raises no doubt that his
motive throughout was to eliminate drugs from his school
and protect students from what Jordan Romero had gone
                  Cite as: 557 U. S. ____ (2009)           11

                      Opinion of the Court

through. Parents are known to overreact to protect their
children from danger, and a school official with responsi
bility for safety may tend to do the same. The difference is
that the Fourth Amendment places limits on the official,
even with the high degree of deference that courts must
pay to the educator’s professional judgment.
   We do mean, though, to make it clear that the T. L. O.
concern to limit a school search to reasonable scope re
quires the support of reasonable suspicion of danger or of
resort to underwear for hiding evidence of wrongdoing
before a search can reasonably make the quantum leap
from outer clothes and backpacks to exposure of intimate
parts. The meaning of such a search, and the degradation
its subject may reasonably feel, place a search that intru
sive in a category of its own demanding its own specific
suspicions.
                               IV
   A school official searching a student is “entitled to quali
fied immunity where clearly established law does not show
that the search violated the Fourth Amendment.” Pearson
v. Callahan, 555 U.S. __, __ (2009) (slip op., at 18). To be
established clearly, however, there is no need that “the
very action in question [have] previously been held unlaw
ful.” Wilson v. Layne, 526 U.S. 603, 615 (1999). The
unconstitutionality of outrageous conduct obviously will be
unconstitutional, this being the reason, as Judge Posner
has said, that “[t]he easiest cases don’t even arise.” K. H.
v. Morgan, 914 F.2d 846, 851 (CA7 1990). But even as to
action less than an outrage, “officials can still be on notice
that their conduct violates established law . . . in novel
factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 741
(2002).
   T. L. O. directed school officials to limit the intrusive
ness of a search, “in light of the age and sex of the student
and the nature of the infraction,” 469 U. S., at 342, and as
12     SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                     Opinion of the Court

we have just said at some length, the intrusiveness of the
strip search here cannot be seen as justifiably related to
the circumstances. But we realize that the lower courts
have reached divergent conclusions regarding how the
T. L. O. standard applies to such searches.
  A number of judges have read T. L. O. as the en banc
minority of the Ninth Circuit did here. The Sixth Circuit
upheld a strip search of a high school student for a drug,
without any suspicion that drugs were hidden next to her
body. Williams v. Ellington, 936 F.2d 881, 882–883, 887
(1991). And other courts considering qualified immunity
for strip searches have read T. L. O. as “a series of ab
stractions, on the one hand, and a declaration of seeming
deference to the judgments of school officials, on the
other,” Jenkins v. Talladega City Bd. of Ed., 115 F.3d 821,
828 (CA11 1997) (en banc), which made it impossible “to
establish clearly the contours of a Fourth Amendment
right . . . [in] the wide variety of possible school settings
different from those involved in T. L. O.” itself. Ibid. See
also Thomas v. Roberts, 323 F.3d 950 (CA11 2003) (grant
ing qualified immunity to a teacher and police officer who
conducted a group strip search of a fifth grade class when
looking for a missing $26).
  We think these differences of opinion from our own are
substantial enough to require immunity for the school
officials in this case. We would not suggest that entitle
ment to qualified immunity is the guaranteed product of
disuniform views of the law in the other federal, or state,
courts, and the fact that a single judge, or even a group of
judges, disagrees about the contours of a right does not
automatically render the law unclear if we have been
clear. That said, however, the cases viewing school strip
searches differently from the way we see them are numer
ous enough, with well-reasoned majority and dissenting
opinions, to counsel doubt that we were sufficiently clear
in the prior statement of law. We conclude that qualified
                  Cite as: 557 U. S. ____ (2009)                 13

                      Opinion of the Court

immunity is warranted.
                               V
  The strip search of Savana Redding was unreasonable
and a violation of the Fourth Amendment, but petitioners
Wilson, Romero, and Schwallier are nevertheless pro
tected from liability through qualified immunity. Our
conclusions here do not resolve, however, the question of
the liability of petitioner Safford Unified School District #1
under Monell v. New York City Dept. of Social Servs., 436
U.S. 658, 694 (1978), a claim the Ninth Circuit did not
address. The judgment of the Ninth Circuit is therefore
affirmed in part and reversed in part, and this case is
remanded for consideration of the Monell claim.

                                                   It is so ordered.
                  Cite as: 557 U. S. ____ (2009)             1

                     Opinion of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 08–479
                          _________________


  SAFFORD UNIFIED SCHOOL DISTRICT #1, ET AL., 

        PETITIONERS v. APRIL REDDING

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                         [June 25, 2009] 


    JUSTICE STEVENS, with whom JUSTICE GINSBURG joins,
concurring in part and dissenting in part.
    In New Jersey v. T. L. O., 469 U.S. 325 (1985), the
Court established a two-step inquiry for determining the
reasonableness of a school official’s decision to search a
student. First, the Court explained, the search must be
“ ‘justified at its inception’ ” by the presence of “reasonable
grounds for suspecting that the search will turn up evi
dence that the student has violated or is violating either
the law or the rules of the school.” Id., at 342. Second, the
search must be “permissible in its scope,” which is
achieved “when the measures adopted are reasonably
related to the objectives of the search and not excessively
intrusive in light of the age and sex of the student and the
nature of the infraction.” Ibid. (emphasis added).
    Nothing the Court decides today alters this basic
framework. It simply applies T. L. O. to declare unconsti
tutional a strip search of a 13-year-old honors student that
was based on a groundless suspicion that she might be
hiding medicine in her underwear. This is, in essence, a
case in which clearly established law meets clearly outra
geous conduct. I have long believed that “ ‘[i]t does not
require a constitutional scholar to conclude that a nude
search of a 13-year-old child is an invasion of constitu
tional rights of some magnitude.’ ” Id., at 382, n. 25
2       SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                         Opinion of STEVENS, J.

(STEVENS, J., concurring in part and dissenting in part)
(quoting Doe v. Renfrow, 631 F.2d 91, 92–93 (CA7 1980)).
The strip search of Savana Redding in this case was both
more intrusive and less justified than the search of the
student’s purse in T. L. O. Therefore, while I join Parts I–
III of the Court’s opinion, I disagree with its decision to
extend qualified immunity to the school official who au
thorized this unconstitutional search.
   The Court reaches a contrary conclusion about qualified
immunity based on the fact that various Courts of Appeals
have adopted seemingly divergent views about T. L. O.’s
application to strip searches. Ante, at 12. But the clarity
of a well-established right should not depend on whether
jurists have misread our precedents. And while our cases
have previously noted the “divergence of views” among
courts in deciding whether to extend qualified immunity,
e.g., Pearson v. Callahan, (2009) 555 U. S., ___, ___ (slip
op., at 20) (noting the unsettled constitutionality of the so
called “consent-once-removed” doctrine); Wilson v. Layne,
526 U.S. 603, 618 (1999) (considering conflicting views on
the constitutionality of law enforcement’s practice of al
lowing the media to enter a private home to observe and
film attempted arrests), we have relied on that considera
tion only to spare officials from having “ ‘to predict the
future course of constitutional law,’ ” Id., at 617 (quoting
Procunier v. Navarette, 434 U.S. 555, 562 (1978); empha
sis added). In this case, by contrast, we chart no new
constitutional path. We merely decide whether the deci
sion to strip search Savana Redding, on these facts, was
prohibited under T. L. O. Our conclusion leaves the
boundaries of the law undisturbed.*
——————
  * In fact, in T. L. O. we cited with approval a Ninth Circuit case, Bil
brey v. Brown, 738 F.2d 1462 (1984), which held that a strip search
performed under similar circumstances violated the Constitution. New
Jersey v. T. L. O., 469 U.S. 325, 332, n. 2 (1985); id., at 341, and n. 6
(adopting Bilbrey’s reasonable suspicion standard).
                 Cite as: 557 U. S. ____ (2009)          3

                    Opinion of STEVENS, J.

  The Court of Appeals properly rejected the school offi
cial’s qualified immunity defense, and I would affirm that
court’s judgment in its entirety.
                 Cite as: 557 U. S. ____ (2009)           1

                    Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–479
                         _________________


  SAFFORD UNIFIED SCHOOL DISTRICT #1, ET AL., 

        PETITIONERS v. APRIL REDDING

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                        [June 25, 2009] 


   JUSTICE GINSBURG, concurring in part and dissenting in
part.
   I agree with the Court that Assistant Principal Wilson’s
subjection of 13-year-old Savana Redding to a humiliating
stripdown search violated the Fourth Amendment. But I
also agree with JUSTICE STEVENS, ante, at 1–2, that our
opinion in New Jersey v. T. L. O., 469 U.S. 325 (1985),
“clearly established” the law governing this case.
   Fellow student Marissa Glines, caught with pills in her
pocket, accused Redding of supplying them. App. 13a.
Asked where the blue pill among several white pills in
Glines’s pocket came from, Glines answered: “I guess it
slipped in when she gave me the IBU 400s.” Ibid. Asked
next “who is she?”, Glines responded: “Savana Redding.”
Ibid. As the Court observes, ante, at 6, 10, no followup
questions were asked. Wilson did not test Glines’s accusa
tion for veracity by asking Glines when did Redding give
her the pills, where, for what purpose. Any reasonable
search for the pills would have ended when inspection of
Redding’s backpack and jacket pockets yielded nothing.
Wilson had no cause to suspect, based on prior experience
at the school or clues in this case, that Redding had hid
den pills—containing the equivalent of two Advils or one
Aleve—in her underwear or body. To make matters
worse, Wilson did not release Redding, to return to class
2      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                    Opinion of GINSBURG, J.

or to go home, after the search. Instead, he made her sit
on a chair outside his office for over two hours. At no
point did he attempt to call her parent. Abuse of authority
of that order should not be shielded by official immunity.
   In contrast to T. L. O., where a teacher discovered a
student smoking in the lavatory, and where the search
was confined to the student’s purse, the search of Redding
involved her body and rested on the bare accusation of
another student whose reliability the Assistant Principal
had no reason to trust. The Court’s opinion in T. L. O.
plainly stated the controlling Fourth Amendment law: A
search ordered by a school official, even if “justified at its
inception,” crosses the constitutional boundary if it be
comes “excessively intrusive in light of the age and sex of
the student and the nature of the infraction.” 469 U. S., at
342 (internal quotation marks omitted).
   Here, “the nature of the [supposed] infraction,” the slim
basis for suspecting Savana Redding, and her “age and
sex,” ibid., establish beyond doubt that Assistant Principal
Wilson’s order cannot be reconciled with this Court’s
opinion in T. L. O. Wilson’s treatment of Redding was
abusive and it was not reasonable for him to believe that
the law permitted it. I join JUSTICE STEVENS in dissenting
from the Court’s acceptance of Wilson’s qualified immu
nity plea, and would affirm the Court of Appeals’ judg
ment in all respects.
                 Cite as: 557 U. S. ____ (2009)           1

                    Opinion of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–479
                         _________________


  SAFFORD UNIFIED SCHOOL DISTRICT #1, ET AL., 

        PETITIONERS v. APRIL REDDING

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                        [June 25, 2009] 


   JUSTICE THOMAS, concurring in the judgment in part
and dissenting in part.
   I agree with the Court that the judgment against the
school officials with respect to qualified immunity should
be reversed. See ante, at 11–13. Unlike the majority,
however, I would hold that the search of Savana Redding
did not violate the Fourth Amendment. The majority
imposes a vague and amorphous standard on school ad
ministrators. It also grants judges sweeping authority to
second-guess the measures that these officials take to
maintain discipline in their schools and ensure the health
and safety of the students in their charge. This deep
intrusion into the administration of public schools exem
plifies why the Court should return to the common-law
doctrine of in loco parentis under which “the judiciary was
reluctant to interfere in the routine business of school
administration, allowing schools and teachers to set and
enforce rules and to maintain order.” Morse v. Frederick,
551 U.S. 393, 414 (2007) (THOMAS, J., concurring). But
even under the prevailing Fourth Amendment test estab
lished by New Jersey v. T. L. O., 469 U.S. 325 (1985), all
petitioners, including the school district, are entitled to
judgment as a matter of law in their favor.
2      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                      Opinion of THOMAS, J.

                               I
  “Although the underlying command of the Fourth
Amendment is always that searches and seizures be rea
sonable, what is reasonable depends on the context within
which a search takes place.” Id., at 337. Thus, although
public school students retain Fourth Amendment rights
under this Court’s precedent, see id., at 333–337, those
rights “are different . . . than elsewhere; the ‘reasonable
ness’ inquiry cannot disregard the schools’ custodial and
tutelary responsibility for children,” Vernonia School Dist.
47J v. Acton, 515 U.S. 646, 656 (1995); see also T. L. O.,
469 U. S., at 339 (identifying “the substantial interest of
teachers and administrators in maintaining discipline in
the classroom and on school grounds”). For nearly 25
years this Court has understood that “[m]aintaining order
in the classroom has never been easy, but in more recent
years, school disorder has often taken particularly ugly
forms: drug use and violent crime in the schools have
become major social problems.” Ibid. In schools, “[e]vents
calling for discipline are frequent occurrences and some
times require immediate, effective action.” Goss v. Lopez,
419 U.S. 565, 580 (1975); see also T. L. O., 469 U. S., at
340 (explaining that schools have a “legitimate need to
maintain an environment in which learning can take
place”).
  For this reason, school officials retain broad authority
to protect students and preserve “order and a proper
educational environment” under the Fourth Amendment.
Id., at 339. This authority requires that school officials be
able to engage in the “close supervision of schoolchildren,
as well as . . . enforc[e] rules against conduct that would
be perfectly permissible if undertaken by an adult.” Ibid.
Seeking to reconcile the Fourth Amendment with this
unique public school setting, the Court in T. L. O. held
that a school search is “reasonable” if it is “ ‘justified at its
inception’ ” and “ ‘reasonably related in scope to the cir
                 Cite as: 557 U. S. ____ (2009)            3

                     Opinion of THOMAS, J.

cumstances which justified the interference in the first
place.’ ” Id., at 341–342 (quoting Terry v. Ohio, 392 U.S.
1, 20 (1968)). The search under review easily meets this
standard.
                                A
  A “search of a student by a teacher or other school offi
cial will be ‘justified at its inception’ when there are rea
sonable grounds for suspecting that the search will turn
up evidence that the student has violated or is violating
either the law or the rules of the school.” T. L. O., supra,
at 341–342 (footnote omitted). As the majority rightly
concedes, this search was justified at its inception because
there were reasonable grounds to suspect that Redding
possessed medication that violated school rules. See ante,
at 7. A finding of reasonable suspicion “does not deal with
hard certainties, but with probabilities.” United States v.
Cortez, 449 U.S. 411, 418 (1981); see also T. L. O., supra,
at 346 (“[T]he requirement of reasonable suspicion is not a
requirement of absolute certainty”). To satisfy this stan
dard, more than a mere “hunch” of wrongdoing is required,
but “considerably” less suspicion is needed than would be
required to “satisf[y] a preponderance of the evidence
standard.” United States v. Arvizu, 534 U.S. 266, 274
(2002) (internal quotation marks omitted).
  Furthermore, in evaluating whether there is a reason
able “particularized and objective” basis for conducting a
search based on suspected wrongdoing, government offi
cials must consider the “totality of the circumstances.” Id.,
at 273 (internal quotation marks omitted). School officials
have a specialized understanding of the school environ
ment, the habits of the students, and the concerns of the
community, which enables them to “ ‘formulat[e] certain
common-sense conclusions about human behavior.’ ”
United States v. Sokolow, 490 U.S. 1, 8 (1989) (quoting
Cortez, supra, at 418). And like police officers, school
4      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                     Opinion of THOMAS, J.

officials are “entitled to make an assessment of the situa
tion in light of [this] specialized training and familiarity
with the customs of the [school].” See Arvizu, supra, at
276.
   Here, petitioners had reasonable grounds to suspect
that Redding was in possession of prescription and non
prescription drugs in violation of the school’s prohibition of
the “non-medical use, possession, or sale of a drug” on
school property or at school events. 531 F.3d 1071, 1076
(CA9 2008) (en banc); see also id., at 1107 (Hawkins, J.,
dissenting) (explaining that the school policy defined
“drugs” to include “ ‘[a]ny prescription or over-the-counter
drug, except those for which permission to use in school
has been granted’ ”). As an initial matter, school officials
were aware that a few years earlier, a student had become
“seriously ill” and “spent several days in intensive care”
after ingesting prescription medication obtained from a
classmate. App. 10a. Fourth Amendment searches do not
occur in a vacuum; rather, context must inform the judi
cial inquiry. See Cortez, supra, at 417–418. In this in
stance, the suspicion of drug possession arose at a middle
school that had “a history of problems with students using
and distributing prohibited and illegal substances on
campus.” App. 7a, 10a.
   The school’s substance-abuse problems had not abated
by the 2003–2004 school year, which is when the chal
lenged search of Redding took place. School officials had
found alcohol and cigarettes in the girls’ bathroom during
the first school dance of the year and noticed that a group
of students including Redding and Marissa Glines smelled
of alcohol. Ibid. Several weeks later, another student,
Jordan Romero, reported that Redding had hosted a party
before the dance where she served whiskey, vodka, and
tequila. Id., at 8a, 11a. Romero had provided this report
to school officials as a result of a meeting his mother
scheduled with the officials after Romero “bec[a]me vio
                    Cite as: 557 U. S. ____ (2009)                   5

                        Opinion of THOMAS, J.

lent” and “sick to his stomach” one night and admitted
that “he had taken some pills that he had got[ten] from a
classmate.” Id., at 7a–8a, 10a–11a. At that meeting,
Romero admitted that “certain students were bringing
drugs and weapons on campus.” Id., at 8a, 11a. One week
later, Romero handed the assistant principal a white pill
that he said he had received from Glines. Id., at 11a. He
reported “that a group of students [were] planning on
taking the pills at lunch.” Ibid.
   School officials justifiably took quick action in light of
the lunchtime deadline. The assistant principal took the
pill to the school nurse who identified it as prescription
strength 400-mg Ibuprofen. Id., at 12a. A subsequent
search of Glines and her belongings produced a razor
blade, a Naproxen 200-mg pill, and several Ibuprofen 400
mg pills. Id., at 13a. When asked, Glines claimed that
she had received the pills from Redding. Ibid. A search of
Redding’s planner, which Glines had borrowed, then un
covered “several knives, several lighters, a cigarette, and a
permanent marker.” Id., at 12a, 14a, 22a. Thus, as the
majority acknowledges, ante, at 7, the totality of relevant
circumstances justified a search of Redding for pills.1
                            B
  The remaining question is whether the search was
reasonable in scope. Under T. L. O., “a search will be
permissible in its scope when the measures adopted are
reasonably related to the objectives of the search and not
excessively intrusive in light of the age and sex of the

——————
  1 To be sure, Redding denied knowledge of the pills and the materials

in her planner. App. 14a. But her denial alone does not negate the
reasonable suspicion held by school officials. See New Jersey v.
T. L. O., 469 U.S. 325, 345 (1985) (finding search reasonable even
though “T. L. O. had been accused of smoking, and had denied the
accusation in the strongest possible terms when she stated that she did
not smoke at all”).
6        SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                          Opinion of THOMAS, J.

student and the nature of the infraction.” 469 U. S., at
342. The majority concludes that the school officials’
search of Redding’s underwear was not “ ‘reasonably re
lated in scope to the circumstances which justified the
interference in the first place,’ ” see ante, at 8–11, notwith
standing the officials’ reasonable suspicion that Redding
“was involved in pill distribution,” ante, at 7. According to
the majority, to be reasonable, this school search required
a showing of “danger to the students from the power of the
drugs or their quantity” or a “reason to suppose that [Red
ding] was carrying pills in her underwear.” Ante, at 10.
Each of these additional requirements is an unjustifiable
departure from bedrock Fourth Amendment law in the
school setting, where this Court has heretofore read the
Fourth Amendment to grant considerable leeway to school
officials. Because the school officials searched in a loca
tion where the pills could have been hidden, the search
was reasonable in scope under T. L. O.
                                     1
  The majority finds that “subjective and reasonable
societal expectations of personal privacy support . . .
treat[ing]” this type of search, which it labels a “strip
search,” as “categorically distinct, requiring distinct ele
ments of justification on the part of school authorities for
going beyond a search of clothing and belongings.” Ante,
at 8.2 Thus, in the majority’s view, although the school
officials had reasonable suspicion to believe that Redding
——————
   2 Like the dissent below, “I would reserve the term ‘strip search’ for a

search that required its subject to fully disrobe in view of officials.” 531
F.3d 1071, 1091, n. 1 (CA9 2008) (opinion of Hawkins, J.). The distinc
tion between a strip search and the search at issue in this case may be
slight, but it is a distinction that the law has drawn. See, e.g., Sandin
v. Conner, 515 U.S. 472, 475 (1995) (“The officer subjected Conner to a
strip search, complete with inspection of the rectal area”); Bell v.
Wolfish, 441 U.S. 520, 558, and n. 39 (1979) (describing visual inspec
tion of body cavities as “part of a strip search”).
                     Cite as: 557 U. S. ____ (2009)                   7

                         Opinion of THOMAS, J.

had the pills on her person, see ante, at 7, they needed
some greater level of particularized suspicion to conduct
this “strip search.” There is no support for this contortion
of the Fourth Amendment.
   The Court has generally held that the reasonableness of
a search’s scope depends only on whether it is limited to
the area that is capable of concealing the object of the
search. See, e.g., Wyoming v. Houghton, 526 U.S. 295,
307 (1999) (Police officers “may inspect passengers’ be
longings found in the car that are capable of concealing
the object of the search”); Florida v. Jimeno, 500 U.S. 248,
251 (1991) (“The scope of a search is generally defined by
its expressed object”); United States v. Johns, 469 U.S.
478, 487 (1985) (search reasonable because “there is no
plausible argument that the object of the search could not
have been concealed in the packages”); United States v.
Ross, 456 U.S. 798, 820 (1982) (“A lawful search . . . gen
erally extends to the entire area in which the object of the
search may be found”).3
   In keeping with this longstanding rule, the “nature of
the infraction” referenced in T. L. O. delineates the proper
scope of a search of students in a way that is identical to
that permitted for searches outside the school—i.e., the
search must be limited to the areas where the object of
that infraction could be concealed. See Horton v. Califor
nia, 496 U.S. 128, 141 (1990) (“Police with a warrant for a
rifle may search only places where rifles might be” (inter
nal quotation marks omitted)); Ross, supra, at 824
(“[P]robable cause to believe that undocumented aliens are
being transported in a van will not justify a warrantless
——————
  3 The Court has adopted a different standard for searches involving

an “intrusio[n] into the human body.” Schmerber v. California, 384
U.S. 757, 770 (1966). The search here does not implicate the Court’s
cases governing bodily intrusions, however, because it did not involve a
“physical intrusion, penetrating beneath the skin,” Skinner v. Railway
Labor Executives’ Assn., 489 U.S. 602, 616 (1989).
8      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                      Opinion of THOMAS, J.

search of a suitcase”). A search of a student therefore is
permissible in scope under T. L. O. so long as it is objec
tively reasonable to believe that the area searched could
conceal the contraband. The dissenting opinion below
correctly captured this Fourth Amendment standard,
noting that “if a student brought a baseball bat on campus
in violation of school policy, a search of that student’s shirt
pocket would be patently unjustified.” 531 F. 3d, at 1104
(opinion of Hawkins, J.).
   The analysis of whether the scope of the search here was
permissible under that standard is straightforward.
Indeed, the majority does not dispute that “general back
ground possibilities” establish that students conceal “con
traband in their underwear.” Ante, at 10. It acknowledges
that school officials had reasonable suspicion to look in
Redding’s backpack and outer clothing because if “Wilson’s
reasonable suspicion of pill distribution were not under
stood to support searches of outer clothes and backpack, it
would not justify any search worth making.” Ante, at 7.
The majority nevertheless concludes that proceeding any
further with the search was unreasonable. See ante, at 8–
10; see also ante, at 1 (GINSBURG, J., concurring in part
and dissenting in part) (“Any reasonable search for the
pills would have ended when inspection of Redding’s
backpack and jacket pockets yielded nothing”). But there
is no support for this conclusion. The reasonable suspicion
that Redding possessed the pills for distribution purposes
did not dissipate simply because the search of her back
pack turned up nothing. It was eminently reasonable to
conclude that the backpack was empty because Redding
was secreting the pills in a place she thought no one would
look. See Ross, supra, at 820 (“Contraband goods rarely
are strewn” about in plain view; “by their very nature such
goods must be withheld from public view”).
   Redding would not have been the first person to conceal
pills in her undergarments. See Hicks, Man Gets 17-Year
                  Cite as: 557 U. S. ____ (2009)            9

                     Opinion of THOMAS, J.

Drug Sentence, [Corbin, KY] Times-Tribune, Oct. 7, 2008,
p. 1 (Drug courier “told officials she had the [Oxycontin]
pills concealed in her crotch”); Conley, Whitehaven: Traffic
Stop Yields Hydrocodone Pills, [Memphis] Commercial
Appeal, Aug. 3, 2007, p. B3 (“An additional 40 hydro
codone pills were found in her pants”); Caywood, Police
Vehicle Chase Leads to Drug Arrests, [Worcester] Tele
gram & Gazette, June 7, 2008, p. A7 (25-year-old “alleg
edly had a cigar tube stuffed with pills tucked into the
waistband of his pants”); Hubartt, 23-Year-Old Charged
With Dealing Ecstasy, The [Fort Wayne] Journal Gazette,
Aug. 8, 2007, p. C2 (“[W]hile he was being put into a squad
car, his pants fell down and a plastic bag containing pink
and orange pills fell on the ground”); Sebastian Residents
Arrested in Drug Sting, Vero Beach Press Journal, Sept.
16, 2006, p. B2 (Arrestee “told them he had more pills
‘down my pants’ ”). Nor will she be the last after today’s
decision, which announces the safest place to secrete
contraband in school.
                              2
  The majority compounds its error by reading the “nature
of the infraction” aspect of the T. L. O. test as a license to
limit searches based on a judge’s assessment of a particu
lar school policy. According to the majority, the scope of
the search was impermissible because the school official
“must have been aware of the nature and limited threat of
the specific drugs he was searching for” and because he
“had no reason to suspect that large amounts of the drugs
were being passed around, or that individual students
were receiving great numbers of pills.” Ante, at 9–10.
Thus, in order to locate a rationale for finding a Fourth
Amendment violation in this case, the majority retreats
from its observation that the school’s firm no-drug policy
“makes sense, and there is no basis to claim that the
search was unreasonable owing to some defect or short
10     SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                     Opinion of THOMAS, J.

coming of the rule it was aimed at enforcing.” Ante, at 5,
n. 1.
   Even accepting the majority’s assurances that it is not
attacking the rule’s reasonableness, it certainly is attack
ing the rule’s importance. This approach directly conflicts
with T. L. O. in which the Court was “unwilling to adopt a
standard under which the legality of a search is dependent
upon a judge’s evaluation of the relative importance of
school rules.” 469 U. S., at 342, n. 9. Indeed, the Court in
T. L. O. expressly rejected the proposition that the major
ity seemingly endorses—that “some rules regarding stu
dent conduct are by nature too ‘trivial’ to justify a search
based upon reasonable suspicion.” Ibid.; see also id., at
343, n. 9 (“The promulgation of a rule forbidding specified
conduct presumably reflects a judgment on the part of
school officials that such conduct is destructive of school
order or of a proper educational environment. Absent any
suggestion that the rule violates some substantive consti
tutional guarantee, the courts should as a general matter,
defer to that judgment”).
   The majority’s decision in this regard also departs from
another basic principle of the Fourth Amendment: that
law enforcement officials can enforce with the same vigor
all rules and regulations irrespective of the perceived
importance of any of those rules. “In a long line of cases,
we have said that when an officer has probable cause to
believe a person committed even a minor crime in his
presence, the balancing of private and public interests is
not in doubt. The arrest is constitutionally reasonable.”
Virginia v. Moore, 553 U.S. ___, ___ (2008) (slip op., at 6).
The Fourth Amendment rule for searches is the same:
Police officers are entitled to search regardless of the
perceived triviality of the underlying law. As we have
explained, requiring police to make “sensitive, case-by
case determinations of government need,” Atwater v. Lago
Vista, 532 U.S. 318, 347 (2001), for a particular prohibi
                     Cite as: 557 U. S. ____ (2009)                    11

                         Opinion of THOMAS, J.

tion before conducting a search would “place police in an
almost impossible spot,” id., at 350.
   The majority has placed school officials in this “impossi
ble spot” by questioning whether possession of Ibuprofen
and Naproxen causes a severe enough threat to warrant
investigation. Had the suspected infraction involved a
street drug, the majority implies that it would have ap
proved the scope of the search. See ante, at 9 (relying on
the “limited threat of the specific drugs he was searching
for”); ante, at 10 (relying on the limited “power of the
drugs” involved). In effect, then, the majority has replaced
a school rule that draws no distinction among drugs with a
new one that does. As a result, a full search of a student’s
person for prohibited drugs will be permitted only if the
Court agrees that the drug in question was sufficiently
dangerous. Such a test is unworkable and unsound.
School officials cannot be expected to halt searches based
on the possibility that a court might later find that the
particular infraction at issue is not severe enough to war
rant an intrusive investigation.4
——————
  4 JUSTICE  GINSBURG suggests that requiring Redding to “sit on a chair
outside [the assistant principal’s] office for over two hours” and failing
to call her parents before conducting the search constitutes an “[a]buse
of authority” that “should not be shielded by official immunity.” See
ante, at 1–2. But the school was under no constitutional obligation to
call Redding’s parents before conducting the search: “[R]easonableness
under the Fourth Amendment does not require employing the least
intrusive means, because the logic of such elaborate less-restrictive
alternative arguments could raise insuperable barriers to the exercise
of virtually all search-and-seizure powers.” Board of Ed. of Independ
ent School Dist. No. 92 of Pottawatomie Cty. v. Earls, 536 U.S. 822, 837
(2002) (internal quotation marks and brackets omitted). For the same
reason, the Constitution did not require school officials to ask “followup
questions” after they had already developed reasonable suspicion that
Redding possessed drugs. See ante, at 6, 10 (majority opinion); ante, at
1 (opinion of GINSBURG, J.). In any event, the suggestion that requiring
Redding to sit in a chair for two hours amounted to a deprivation of her
constitutional rights, or that school officials are required to engage in
12      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                        Opinion of THOMAS, J.

   A rule promulgated by a school board represents the
judgment of school officials that the rule is needed to
maintain “school order” and “a proper educational envi
ronment.” T. L. O., 469 U. S., at 343, n. 9. Teachers,
administrators, and the local school board are called upon
both to “protect the . . . safety of students and school per
sonnel” and “maintain an environment conducive to learn
ing.” Id., at 353 (Blackmun, J., concurring in judgment).
They are tasked with “watch[ing] over a large number of
students” who “are inclined to test the outer boundaries of
acceptable conduct and to imitate the misbehavior of a
peer if that misbehavior is not dealt with quickly.” Id., at
352. In such an environment, something as simple as a
“water pistol or peashooter can wreak [havoc] until it is
taken away.” Ibid. The danger posed by unchecked dis
tribution and consumption of prescription pills by students
certainly needs no elaboration.
   Judges are not qualified to second-guess the best man
ner for maintaining quiet and order in the school envi
ronment. Such institutional judgments, like those con
cerning the selection of the best methods for “restrain[ing
students] from assaulting one another, abusing drugs and
alcohol, and committing other crimes,” id., at 342, n. 9,
“involve a host of policy choices that must be made by
locally elected representatives, rather than by federal
judges interpreting the basic charter of Government for
the entire country.” Collins v. Harker Heights, 503 U.S.
115, 129 (1992); cf. Regents of Univ. of Mich. v. Ewing, 474
U.S. 214, 226 (1985) (observing that federal courts are not
“suited to evaluat[ing] the substance of the multitude of
academic decisions” or disciplinary decisions “that are
——————
detailed interrogations before conducting searches for drugs, only
reinforces the conclusion that the Judiciary is ill-equipped to second
guess the daily decisions made by public administrators. Cf. Beard v.
Banks, 548 U.S. 521, 536–537 (2006) (THOMAS, J., concurring in
judgment).
                       Cite as: 557 U. S. ____ (2009)                       13

                           Opinion of THOMAS, J.

made daily by faculty members of public educational
institutions”). It is a mistake for judges to assume the
responsibility for deciding which school rules are impor
tant enough to allow for invasive searches and which rules
are not.
                               3
   Even if this Court were authorized to second-guess the
importance of school rules, the Court’s assessment of the
importance of this district’s policy is flawed. It is a crime
to possess or use prescription-strength Ibuprofen without
a prescription. See Ariz. Rev. Stat. Ann. §13–3406(A)(1)
(West Supp. 2008) (“A person shall not knowingly . . .
[p]ossess or use a prescription-only drug unless the person
obtains the prescription-only drug pursuant to a valid
prescription of a prescriber who is licensed pursuant to
[state law]”).5 By prohibiting unauthorized prescription
drugs on school grounds—and conducting a search to
ensure students abide by that prohibition—the school rule
here was consistent with a routine provision of the state
criminal code. It hardly seems unreasonable for school
officials to enforce a rule that, in effect, proscribes conduct

that amounts to a crime. 

—————— 

   5 Arizona’s law is not idiosyncratic; many States have separately

criminalized the unauthorized possession of prescription drugs. See,
e.g., Mo. Rev. Stat. §577.628(1) (Supp. 2008) (“No person less than
twenty-one years of age shall possess upon the real property comprising
a public or private elementary or secondary school or school bus pre
scription medication without a valid prescription for such medication”);
Okla. Stat., Tit. 59, §353.24(2) (Supp. 2008) (“It shall be unlawful for
any person, firm or corporation to . . . [s]ell, offer for sale, barter or give
away any unused quantity of drugs obtained by prescription, except . . .
as provided by the State Board of Pharmacy”); Utah Code Ann. §58–
17b–501(12) (Lexis 2007) (“ ‘Unlawful conduct’ includes: using a pre
scription drug . . . for himself that was not lawfully prescribed for him
by a practitioner”); see also Ala. Code §34–23–7 (2002); Del. Code Ann.,
Tit. 16, §4754A(a)(4) (Supp. 2008); Fla. Stat. §499.005(14) (2007); N. H.
Rev. Stat. Ann. §318:42(I) (Supp. 2008).
14     SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                     Opinion of THOMAS, J.

   Moreover, school districts have valid reasons for punish
ing the unauthorized possession of prescription drugs on
school property as severely as the possession of street
drugs; “[t]eenage abuse of over-the-counter and prescrip
tion drugs poses an increasingly alarming national crisis.”
Get Teens Off Drugs, The Education Digest 75 (Dec. 2006).
As one study noted, “more young people ages 12–17 abuse
prescription drugs than any illicit drug except mari
juana—more than cocaine, heroin, and methamphetamine
combined.” Executive Office of the President, Office of
National Drug Control Policy (ONDCP), Prescription for
Danger 1 (Jan. 2008) (hereinafter Prescription for Dan
ger). And according to a 2005 survey of teens, “nearly one
in five (19 percent or 4.5 million) admit abusing prescrip
tion drugs in their lifetime.” Columbia University, The
National Center on Addiction and Substance Abuse
(CASA), “You’ve Got Drugs!” V: Prescription Drug Pushers
on the Internet 2 (July 2008); see also Dept. of Health and
Human Services, National Institute on Drug Abuse, High
School and Youth Trends 2 (Dec. 2008) (“In 2008, 15.4
percent of 12th-graders reported using a prescription drug
nonmedically within the past year”).
   School administrators can reasonably conclude that this
high rate of drug abuse is being fueled, at least in part, by
the increasing presence of prescription drugs on school
campuses. See, e.g., Gibson, Grand Forks Schools See Rise
In Prescription Drug Abuse, Grand Forks Herald, Nov. 16,
2008, p. 1 (explaining that “prescription drug abuse is
growing into a larger problem” as students “bring them to
school and sell them or just give them to their friends”).
In a 2008 survey, “44 percent of teens sa[id] drugs are
used, kept or sold on the grounds of their schools.” CASA,
National Survey of American Attitudes on Substance
Abuse XIII: Teens and Parents 19 (Aug. 2008) (hereinafter
National Survey). The risks posed by the abuse of these
drugs are every bit as serious as the dangers of using a
                 Cite as: 557 U. S. ____ (2009)           15

                     Opinion of THOMAS, J.

typical street drug.
  Teenagers are nevertheless apt to “believe the myth that
these drugs provide a medically safe high.” ONDCP,
Teens and Prescription Drugs: An Analysis of Recent
Trends on the Emerging Drug Threat 3 (Feb. 2007) (here
inafter Teens and Prescription Drugs). But since 1999,
there has “been a dramatic increase in the number of
poisonings and even deaths associated with the abuse of
prescription drugs.” Prescription for Danger 4; see also
Dept. of Health and Human Services, The NSDUH Report:
Trends in Nonmedical Use of Prescription Pain Relievers:
2002 to 2007, p. 1 (Feb. 5, 2009) (“[A]pproximately 324,000
emergency department visits in 2006 involved the non
medical use of pain relievers”); CASA, Under the Counter:
The Diversion and Abuse of Controlled Prescription Drugs
in the U. S., p. 25 (July 2005) (“In 2002, abuse of con
trolled prescription drugs was implicated in at least 23
percent of drug-related emergency department admissions
and 20.4 percent of all single drug-related emergency
department deaths”). At least some of these injuries and
deaths are likely due to the fact that “[m]ost controlled
prescription drug abusers are poly-substance abusers,” id.,
at 3, a habit that is especially likely to result in deadly
drug combinations. Furthermore, even if a child is not
immediately harmed by the abuse of prescription drugs,
research suggests that prescription drugs have become
“gateway drugs to other substances of abuse.” Id., at 4;
Healy, Skipping the Street, Los Angeles Times, Sept. 15,
2008, p. F1 (“Boomers made marijuana their ‘gateway’ . . .
but a younger generation finds prescription drugs an
easier score”); see also National Survey 17 (noting that
teens report “that prescription drugs are easier to buy
than beer”).
  Admittedly, the Ibuprofen and Naproxen at issue in this
case are not the prescription painkillers at the forefront of
the prescription-drug-abuse problem. See Prescription for
16      SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                        Opinion of THOMAS, J.

Danger 3 (“Pain relievers like Vicodin and OxyContin are
the prescription drugs most commonly abused by teens”).
But they are not without their own dangers. As nonster
oidal anti-inflammatory drugs (NSAIDs), they pose a risk of
death from overdose. The Pill Book 821, 827 (H. Silverman,
ed., 13th ed. 2008) (observing that Ibuprofen and Naproxen
are NSAIDs and “[p]eople have died from NSAID over
doses”). Moreover, the side-effects caused by the use of
NSAIDs can be magnified if they are taken in combination
with other drugs. See, e.g., Reactions Weekly, p. 18 (Issue
no. 1235, Jan. 17, 2009) (“A 17-year-old girl developed
allergic interstitial nephritis and renal failure while re
ceiving escitalopram and ibuprofen”); id., at 26 (Issue no.
1232, Dec. 13, 2008) (“A 16-month-old boy developed iron
deficiency anaemia and hypoalbuminaemia during treat
ment with naproxen”); id., at 15 (Issue no. 1220, Sept. 20,
2008) (18-year-old “was diagnosed with pill-induced oeso
phageal perforation” after taking ibuprofen “and was
admitted to the [intensive care unit]”); id., at 20 (Issue no.
1170, Sept. 22, 2007) (“A 12-year-old boy developed ana
phylaxis following ingestion of ibuprofen”).
  If a student with a previously unknown intolerance to
Ibuprofen or Naproxen were to take either drug and be
come ill, the public outrage would likely be directed to
ward the school for failing to take steps to prevent the
unmonitored use of the drug. In light of the risks in
volved, a school’s decision to establish and enforce a school
prohibition on the possession of any unauthorized drug is
thus a reasonable judgment.6
——————
  6 Schools have a significant interest in protecting all students from

prescription drug abuse; young female students are no exception. See
Teens and Prescription Drugs 2 (“Prescription drugs are the most
commonly abused drug among 12–13-year-olds”). In fact, among 12- to
17-year-olds, females are “more likely than boys to have abused pre
scription drugs” and have “higher rates of dependence or abuse involv
ing prescription drugs.” Id., at 5. Thus, rather than undermining the
                    Cite as: 557 U. S. ____ (2009)                17

                        Opinion of THOMAS, J.

                        *    *      *
   In determining whether the search’s scope was reason
able under the Fourth Amendment, it is therefore irrele
vant whether officials suspected Redding of possessing
prescription-strength Ibuprofen, nonprescription-strength
Naproxen, or some harder street drug. Safford prohibited
its possession on school property. Reasonable suspicion
that Redding was in possession of drugs in violation of
these policies, therefore, justified a search extending to
any area where small pills could be concealed. The search
did not violate the Fourth Amendment.
                              II
   By declaring the search unreasonable in this case, the
majority has “ ‘surrender[ed] control of the American
public school system to public school students’ ” by invali
dating school policies that treat all drugs equally and by
second-guessing swift disciplinary decisions made by
school officials. See Morse, 551 U. S., at 421 (THOMAS, J.,
concurring) (quoting Tinker v. Des Moines Independent
Community School Dist., 393 U.S. 503, 526 (1969) (Black,
J., dissenting)). The Court’s interference in these matters
of great concern to teachers, parents, and students illus
trates why the most constitutionally sound approach to
the question of applying the Fourth Amendment in local
public schools would in fact be the complete restoration of
the common-law doctrine of in loco parentis.
   “[I]n the early years of public schooling,” courts applied
the doctrine of in loco parentis to transfer to teachers the
authority of a parent to “ ‘command obedience, to control
stubbornness, to quicken diligence, and to reform bad
habits.’ ” Morse, supra, at 413–414 (THOMAS, J., concur

—————— 

relevant governmental interest here, Redding’s age and sex, if any

thing, increased the need for a search to prevent the reasonably sus

pected use of prescription drugs. 

18        SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                         Opinion of THOMAS, J.

ring) (quoting State v. Pendergrass, 19 N. C. 365, 365–366
(1837)). So empowered, schoolteachers and administrators
had almost complete discretion to establish and enforce
the rules they believed were necessary to maintain control
over their classrooms. See 2 J. Kent, Commentaries on
American Law 205 (1873) (“So the power allowed by law to
the parent over the person of the child may be delegated to
a tutor or instructor, the better to accomplish the purpose
of education”); 1 W. Blackstone, Commentaries on the
Laws of England 441 (1765) (“He may also delegate part of
his parental authority, during his life, to the tutor or
schoolmaster of his child; who is then in loco parentis, and
has such a portion of the parent committed to his charge,
viz. that of restraint and correction, as may be necessary
to answer the purposes for which he is employed”).7 The
perils of judicial policymaking inherent in applying Fourth
Amendment protections to public schools counsel in favor
of a return to the understanding that existed in this Na
tion’s first public schools, which gave teachers discretion
to craft the rules needed to carry out the disciplinary
responsibilities delegated to them by parents.
   If the common-law view that parents delegate to teach
ers their authority to discipline and maintain order were
to be applied in this case, the search of Redding would
stand. There can be no doubt that a parent would have
had the authority to conduct the search at issue in this
case. Parents have “immunity from the strictures of the
Fourth Amendment” when it comes to searches of a child
——————
  7 The one aspect of school discipline with respect to which the judici
ary at times became involved was the “imposition of excessive physical
punishment.” Morse, 551 U. S., at 416 (THOMAS, J., concurring). Some
early courts found corporal punishment proper “as long as the teacher
did not act with legal malice or cause permanent injury;” while other
courts intervened only if the punishment was “clearly excessive.” Ibid.
(emphasis deleted and internal quotation marks omitted) (collecting
decisions).
                  Cite as: 557 U. S. ____ (2009)           19

                     Opinion of THOMAS, J.

or that child’s belongings. T. L. O., 469 U. S., at 337; see
also id., at 336 (A parent’s authority is “not subject to the
limits of the Fourth Amendment”); Griffin v. Wisconsin,
483 U.S. 868, 876 (1987) (“[P]arental custodial authority”
does not require “judicial approval for [a] search of a minor
child’s room”).
    As acknowledged by this Court, this principle is based
on the “societal understanding of superior and inferior”
with respect to the “parent and child” relationship. Geor
gia v. Randolph, 547 U.S. 103, 114 (2006). In light of this
relationship, the Court has indicated that a parent can
authorize a third-party search of a child by consenting to
such a search, even if the child denies his consent. See
ibid.; see also 4 W. LaFave, Search and Seizure §8.3(d), p.
160 (4th ed. 2004) (“[A] father, as the head of the house
hold with the responsibility and the authority for the
discipline, training and control of his children, has a supe
rior interest in the family residence to that of his minor
son, so that the father’s consent to search would be effec
tive notwithstanding the son’s contemporaneous on-the
scene objection” (internal quotation marks omitted)).
Certainly, a search by the parent himself is no different,
regardless of whether or not a child would prefer to be left
alone. See id., §8.4(b), at 202 (“[E]ven [if] a minor child
. . . may think of a room as ‘his,’ the overall dominance will
be in his parents” (internal quotation marks omitted)).
    Restoring the common-law doctrine of in loco parentis
would not, however, leave public schools entirely free to
impose any rule they choose. “If parents do not like the
rules imposed by those schools, they can seek redress in
school boards or legislatures; they can send their children
to private schools or home school them; or they can simply
move.” See Morse, 551 U. S., at 419 (THOMAS, J., concur
ring). Indeed, parents and local government officials have
proved themselves quite capable of challenging overly
harsh school rules or the enforcement of sensible rules in
20       SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                          Opinion of THOMAS, J.

insensible ways.
   For example, one community questioned a school policy
that resulted in “an 11-year-old [being] arrested, hand
cuffed, and taken to jail for bringing a plastic butter knife
to school.” Downey, Zero Tolerance Doesn’t Always Add
Up, The Atlanta Journal-Constitution, Apr. 6, 2009,
p. A11. In another, “[a]t least one school board member
was outraged” when 14 elementary-school students were
suspended for “imitating drug activity” after they com
bined Kool-Aid and sugar in plastic bags. Grant, Pupils
Trading Sweet Mix Get Sour Shot of Discipline, Pittsburgh
Post-Gazette, May 18, 2006, p. B1. Individuals within yet
another school district protested a “ ‘zero-tolerance’ policy
toward weapons” that had become “so rigid that it force[d]
schools to expel any student who belongs to a military
organization, a drum-and-bugle corps or any other legiti
mate extracurricular group and is simply transporting
what amounts to harmless props.” Richardson, School
Gun Case Sparks Cries For “Common Sense,” Washington
Times, Feb. 13, 2009, p. A1.8
   These local efforts to change controversial school policies
through democratic processes have proven successful in
——————
   8 See also, e.g., Smydo, Allderdice Parents Decry Suspensions, Pitts

burgh Post-Gazette, Apr. 16, 2009, p. B1 (Parents “believe a one-day
suspension for a first-time hallway infraction is an overreaction”);
O’Brien & Buckham, Girl’s Smooch on School Bus Leads to Suspension,
Buffalo News, Jan. 6, 2008, p. B1 (Parents of 6-year-old say the “school
officials overreacted” when they punished their daughter for “kissing a
second-grade boy”); Stewart, Camera Phone Controversy: Dad Says
School Overreacted, Houston Chronicle, Dec. 12, 2007, p. B5 (“The
father of a 13-year-old . . . said the school district overstepped its
bounds when it suspended his daughter for taking a cell phone photo of
another cheerleader getting out of the shower during a sleepover in his
home”); Dumenigo & Mueller, “Cops and Robbers” Suspension Criti
cized at Sayreville School, The [New Jersey] Star-Ledger, Apr. 6, 2000,
p. 15 (“ ‘I think it’s ridiculous,’ said the mother of one of the [kindergar
ten] boys. ‘They’re little boys playing with each other. . . . when did a
finger become a weapon?”).
                  Cite as: 557 U. S. ____ (2009)           21

                     Opinion of THOMAS, J.

many cases. See, e.g., Postal, Schools’ Zero Tolerance
Could Lose Some Punch, Orlando Sentinel, Apr. 24, 2009,
p. B3 (“State lawmakers want schools to dial back strict
zero-tolerance policies so students do not end up in juve
nile detention for some ‘goofy thing’ ”); Richardson, Toler
ance Waning for Zero-tolerance Rules, Washington Times,
Apr. 21, 2009, p. A3 (“[A] few states have moved to relax
their laws. Utah now allows students to bring asthma
inhalers to school without violating the zero-tolerance
policy on drugs”); see also Nussbaum, Becoming Fed Up
With Zero Tolerance, New York Times, Sept. 3, 2000,
Section 14, p. 1 (discussing a report that found that “wide
spread use of zero-tolerance discipline policies was creat
ing as many problems as it was solving and that there
were many cases around the country in which students
were harshly disciplined for infractions where there was
no harm intended or done”).
  In the end, the task of implementing and amending
public school policies is beyond this Court’s function.
Parents, teachers, school administrators, local politicians,
and state officials are all better suited than judges to
determine the appropriate limits on searches conducted by
school officials. Preservation of order, discipline, and
safety in public schools is simply not the domain of the
Constitution. And, common sense is not a judicial monop
oly or a Constitutional imperative.
                              III
   “[T]he nationwide drug epidemic makes the war against
drugs a pressing concern in every school.” Board of Ed. of
Independent School Dist. No. 92 of Pottawatomie Cty. v.
Earls, 536 U.S. 822, 834 (2002). And yet the Court has
limited the authority of school officials to conduct searches
for the drugs that the officials believe pose a serious safety
risk to their students. By doing so, the majority has con
firmed that a return to the doctrine of in loco parentis is
22     SAFFORD UNIFIED SCHOOL DIST. #1 v. REDDING

                     Opinion of THOMAS, J.

required to keep the judiciary from essentially seizing
control of public schools. Only then will teachers again be
able to “ ‘govern the[ir] pupils, quicken the slothful, spur
the indolent, restrain the impetuous, and control the
stubborn’ ” by making “ ‘rules, giv[ing] commands, and
punish[ing] disobedience’ ” without interference from
judges. See Morse, supra, at 414. By deciding that it is
better equipped to decide what behavior should be permit
ted in schools, the Court has undercut student safety and
undermined the authority of school administrators and
local officials. Even more troubling, it has done so in a
case in which the underlying response by school adminis
trators was reasonable and justified. I cannot join this
regrettable decision. I, therefore, respectfully dissent from
the Court’s determination that this search violated the
Fourth Amendment.